EXHIBIT 10.7

 

[meec_ex107001.jpg]

 



August 10, 2015

 

Richard H. Gross

2580 Carmel Drive 

Lewis Center, Ohio 43035

 

Re:

Terms of Employment

 

Dear Rich,

 

This letter confirms and restates the terms of your employment with Midwest
Energy Emissions Corp. (the "Company") as our Vice President and Chief Financial
Officer reporting to the President and Chief Executive Officer of the Company.

 



 

·

Salary. Annual base rate of $150,000, payable in accordance with the Company's
regular payroll practices and subject to required or authorized withholdings.
Such annual base rate shall be reviewed with the Chief Executive Officer of the
Company no less than annually beginning in the fourth quarter of 2015. Any raise
will be at the sole discretion of the Board (or a committee thereof).

 

 

 

 

·

Benefits. During your employment by the Company you will be entitled to
participate in the pension, health and other welfare benefit plans made
available generally to the Company's employees, including a 401(k) plan and any
other profit sharing plans as may be adopted by the Company from time to time,
and health, medical and dental coverage for you, your spouse and eligible
dependents ("Benefits"). A listing of current Benefits is included in Exhibit B.
The Company and its affiliates reserve the right to change, amend or terminate
any perquisites or Benefits provided to management, or other employees in their
sole discretion. You shall be subject to the policies or procedures that the
Company or its affiliates may adopt or implement from time to time with respect
to its management.

 

 

 

 

·

Duties. During your employment you shall devote all of your business time energy
and skill to the performance of your duties to the Company and will hold no
other employment, except for any employment approved in advance by the Company's
Board of Directors.

 

 

 

 

·

Location. The Company's current headquarters existing as of the date hereof, or
at such location as otherwise mutually agreed to between you and the Company.
You shall be required to travel from time to time as is necessary to perform
your duties and responsibilities on behalf of the Company.

 

 

 

 

·

ExpenseReimbursement. The Company will reimburse you for (or, at the Company's
option, pay) business travel and other out-of-pocket expenses reasonably and
necessarily incurred by you in the performance of your job for the Company,
subject to the receipt of appropriate receipts and other documentation in
reasonable detail.



 



 1

 



 

[meec_ex107001.jpg]





 



 

·

Equity Compensation. Subject to the Board of Director's sole discretion you may
be granted equity awards, from time to time, under the Company's 2014 Equity
Incentive Plan.

 

 

 

 

·

Vacation. You are entitled to four weeks of paid vacation per year.

 

 

 

 

·

Employment At-Will. The term of your employment with the Company shall be
"at-will", meaning that either you or the Company may terminate your employment
at any time and for any reason or for no reason at all, upon no less than thirty
(30) days prior written notice, unless your employment is terminated by the
Company for "Cause" (as such term is defined in Exhibit C) in which event your
employment will terminate upon no less than ten (10) days prior written notice
which notice will specify in reasonable detail the facts and circumstances
alleged to constitute "Cause". In the event your employment is terminated for
Cause, the Company shall pay to you your then-current base salary through the
date of termination and shall thereafter have no further obligations to you.

 

 

 

 

 

In the event your employment is terminated by the Company for other than
"Cause", the Company shall continue to pay to you your then-current base salary
for a period of three (3) months from the date of such termination payable in
accordance with the Company's standard payroll procedures and you shall be
entitled to continuation of Benefits during such period (to the extent permitted
thereunder) subject to you executing and delivering to the Company (and not
revoking) a written release of claims relating to your employment with the
Company and termination thereof which is reasonably satisfactory in form and
substance to the Company (the "Employee Release").

 

In the event your employment is terminated by you for any reason, you agree that
following the date of termination and for a period of three (3) months
thereafter, you will provide any needed services to the Company not to exceed
forty (40) hours per month as reasonably requested by the Company provided the
services requested do not unreasonably interfere with your then current
employment. You will be paid for such services after the date of termination
based upon your effective hourly rate of pay as existed immediately prior to
your termination.

 

This "at-will" statement is the entire agreement between you and the Company
regarding the term of your employment. Although your job duties, title,
compensation and benefits, as well as the Company's policies and procedures, may
change from time to time, the "at-will" nature of your employment may only be
changed in an express written agreement signed by you and the Company.



 

 

·

Change in Control. Notwithstanding the foregoing, if your employment is
terminated by the Company other than for Cause within a year after an event of
"Change in Control" as defined in the Midwest Energy Emissions Corp. 2014 Equity
Incentive Plan, the Company shall pay to you your then-current base salary for a
period of one (1) year from the date of such termination payable in accordance
with the Company's standard payroll procedures and you shall be entitled to
continuation of Benefits during such period (to the extent permitted thereunder)
subject to you executing and delivering to the Company (and not revoking) an
Employee Release.

 





 2

 

 

[meec_ex107001.jpg]

 

In addition to the foregoing, the Company acknowledges that it currently owes
you the sum of $37,500 which represents unpaid base salary which has been earned
or accrued by you as of June 30, 2015 (the "Accrued Base Salary Amount"). At
such time as the Company is permitted to pay the Accrued Base Salary Amount
under the financing agreement with its principal lender, the Company shall pay
all or such portion of the Accrued Base Salary Amount to you as soon as
administratively practical, on a pro-rata basis based on relative unpaid accrued
base salary amounts owed to all such current and former management employees and
only to the extent that such payments are made from available cash generated
from operating margins earned by the Company. The parties acknowledge and agree
that this deferral is made because, if the Accrued Base Salary Amount was paid,
such payment would result in an event of default under the Company's senior loan
facility and such event of default would jeopardize the ability of the Company
to continue as a going concern.

 

This agreement (inclusive of any referenced documents or agreements) constitutes
the entire agreement between you and the Company with respect to the subject
matter hereof and supersedes any and all prior or contemporaneous oral or
written representations, understandings, agreements or communications between
you and the Company concerning such subject matters.

 

If you are in agreement with the foregoing, please execute and return. The
effectiveness of this letter shall be contingent upon your also signing the
Company's Non-Disclosure Agreement and Other Covenant Agreement attached hereto
as Exhibit A. We look forward to your continued employment with the Company.

 

 

Sincerely,

 

 

 

 

 

Midwest Energy Emissions Corp.  

    By:/s/ Richard MacPherson

 

 

Name:  

Richard MacPherson

 

 

Title:  

President

 

 

 

 

 

 

Accepted and Agreed:  

 

 

 

 

 

Dated: 8/10/2015

 

/s/ Richard H. Gross

 

 

 

RICHARD H. GROSS

 



 

 3

 

 

[meec_ex107001.jpg]

 

Exhibit A

 

NON-DISCLOSURE AND OTHER COVENANTS AGREEMENT

 

I understand that during the course of my employment with Midwest Energy
Emissions Corp. (the "Company") it is likely that I will gain access to
information of a confidential or secret nature that may be disclosed to me by
the Company or a third party that relates to the business of the Company or to
the business of any parent, subsidiary, affiliate, customer or supplier of the
Company or any other party with whom the Company agrees to hold information of
such party in confidence ("Confidential Information"). Confidential Information
includes, but is not limited to, the Company's intellectual property and
inventions, marketing plans, product plans, business strategies, financial
information, forecasts, personnel information, customer lists, supplier lists
and trade secrets.

 

I agree that, at all times, both during and after my employment with the
Company, I will keep and hold any Confidential Information in strict confidence
and trust, and I will not use or disclose any Confidential Information without
first receiving the Company's express written consent, except as may be
necessary to perform my duties as an employee of the Company for the benefit of
the Company and except if compelled by government or court order to do so. Upon
leaving the Company, I will promptly give to the Company all documents,
materials or property in my possession related to the Company. I will not take
with me any property or copies of my work or Company-related documents and
materials that I have received or used, including Confidential Information.

 

I understand that the foregoing restrictions with respect to Confidential
Information shall not apply to any information that (i) is on the date hereof or
hereafter becomes generally available to the public, other than as a result of a
disclosure, directly or indirectly, by me; (ii) was available to me on a
non-confidential basis prior to its disclosure; or (iii) becomes available to me
on a non-confidential basis from a source other than the Company, provided that
I have no knowledge or reason to know that (a) such source is bound by a
confidentiality agreement with the Company, or (b) such source received such
information, directly or indirectly, from a person or entity so bound or
wrongfully. I understand that any breach or threatened breach of this agreement
by me will likely result in irreparable harm and the Company will be entitled to
injunctive relief to enforce this agreement and shall have the right to recover
the reasonable attorney's fees and courts costs expended in connection with any
litigation or arbitration instituted to enforce this agreement.

 

In addition, I acknowledge and agree that the Confidential Information in my
possession could enable me to establish goodwill with the customers and
potential customers, and vendors and suppliers, who provide products and
services to or on behalf of the Company, or who receive products or services
from the Company and that the Confidential Information constitutes a valuable
asset of the Company or its affiliates. I also acknowledge that I have or will
developed relationships with customers, potential customers, vendors, suppliers,
employees, contractors or potential contractors and consultants or potential
consultants of the Company. I agree not to compete with the Company anywhere in
the United States (restricted territory), directly or indirectly, as an
employee, consultant, independent contractor, or shareholder or director of
another company during the term my employment with the Company and for one year
thereafter (restricted period). I agree that the scope of the restricted
territory and restricted period are both reasonable and necessary to protect the
legitimate business interests of the Company and its affiliates.

 

Accordingly, I agree that during the restricted period I shall not, anywhere in
the restricted territory, directly or indirectly, either alone or in conjunction
with any other person, conduct, engage in, render services or advice to, finance
or participate or become interested in (in any manner, whether as manager,
employee, officer, director, consultant, contractor, owner, partner or
otherwise, or through equity ownership or other investment or financial
interest) any company, enterprise, venture, entity, business or other Person
(other than the Company or its affiliates) that engages or proposes to engage in
the design, development, manufacture, production, distribution, marketing,
installation or sale of any mercury removal products or business or related
equipment, supplies or products, that is or are, in whole or in part, the same
as, similar to, substitutes for or competitive with any of the Company's
products or services.



 



 4

 

 

[meec_ex107001.jpg]

 

In addition, I agree that during the restricted period, I shall not directly or
indirectly, in any manner or capacity either alone or in conjunction with any
other person (i) solicit, entice, persuade or induce any person or entity doing
business with the Company or affiliates, to terminate or reduce such
relationship or to refrain from extending or renewing the same, or (ii) hire any
person who was employed by the Company or affiliates during the term of this
agreement. Nothing herein, however, will prohibit me from acquiring or holding
not more than one percent (1%) of the outstanding equity securities of a company
having securities that are listed for trading on a national securities exchange,
subject to the other restrictions and covenants in this agreement.

 

All inventions and other creations, whether or not patentable or copyrightable,
and all ideas, reports and other creative works, including, without limitation,
computer programs, manuals and related materials, made or conceived in whole or
in part by me while employed by the Company, which relate in any manner
whatsoever to the business, existing or proposed, of the Company or its
affiliates or any other business or research or development effort in which the
Company or its affiliates engages during my employment by the Company will be
disclosed promptly by me to the Company and shall be the sole and exclusive
property of the Company. All copyrightable works created by me and covered by
this paragraph shall be deemed to be works for hire. I shall cooperate with the
Company in patenting or copyrighting all such inventions, ideas, reports and
other creative works, shall execute, acknowledge, seal and deliver all documents
tendered by the Company to evidence its ownership thereof throughout the world,
and shall cooperate with the Company in obtaining, defending, and enforcing its
rights therein.

 

During the course of my employment and thereafter, I shall not make any
statements or comments that disparage the Company or any of its affiliates, nor
any of their products, officers, directors, employees or businesses, other than
statements or comments made in good faith (i) to members of senior management or
Board of Directors of the Company or its affiliates in the course of carrying
out my duties on behalf of the Company during my employment, (ii) regarding
employees of the Company to members of senior management of the Company or its
Affiliates or the applicable employee in connection with internal employee
evaluations, reviews or terminations in the course of carrying out my duties on
behalf of the Company during my employment, (iii) in connection with enforcement
of this Agreement or claims hereunder or (iv) to the extent required by
applicable law, legal process or subpoena. Likewise, the Company will not make
any statements or comments that disparage me other than in good faith (i) to me,
(ii) in connection with internal evaluations, reviews or terminations, (iii) in
connection with enforcement of this Agreement or claims hereunder, or (iv) to
the extent required by applicable law, legal process or subpoena.

 

I agree that all remedies shall be available to the Company if I violate this
agreement including specific performance or injunctive relief. This agreement
will be governed by Ohio law without regard to conflicts of law.



 



 5

 

 

[meec_ex107001.jpg]

 

This agreement will be effective as of the first date of my employment by the
Company or on the date of my signature below, whichever date occurs first.

 

    Dated: 8/10/2015By:/s/ Richard H. Gross

 

 

 

RICHARD H. GROSS

 

 

 

 

 

AGREED: 

 

 

 

 

 

 

MIDWEST ENERGY EMISSIONS CORP.  

 

 

 

 

 

Dated: 8/10/2015

By:

/s/ Richard MacPherson

 

 

Name:  

Richard MacPherson

 

 

Title:

President

 



 

 6

 

 

 [meec_ex107001.jpg]






Exhibit B

 

CURRENT COMPANY BENEFIT SUMMARY

 



 

·

401k. The Company currently matches the first 4% of money deposited into the
Company Administered Plan. Annual maximum contributions are capped by the IRS.

 

 

 

 

·

Health Insurance. The Company currently is contracted with BC/BS of Ohio. The
Company pays all premiums, while Employee is responsible for the annual
deductible.

 

 

 

 

·

Health Savings Account. An account to set aside pre-tax money for covering
medical expenses, deductibles, and other expenses as allowed by IRS code.

 

 

 

 

·

Dental Insurance. Included with Health Plan



 

 7

 

 

[meec_ex107001.jpg]




Exhibit C

 

TERMINATION FOR CAUSE

 

For purposes hereof, "Cause" shall mean any of the following:

 

(a)

Your conviction of, or entering of a guilty plea or plea of no contest with
respect to, any felony or any crime of moral turpitude;

(b)

the commission by you of any act of fraud, embezzlement, theft or dishonesty
with respect to the Company or its affiliates or in connection with your
employment hereunder; or

(c)

Your continued insobriety, abuse of alcohol or use of illegal drugs or other
acts or conduct that results in material public disgrace or disrepute for you or
the Company.

 

 

8

--------------------------------------------------------------------------------